 BANNER BEDDING, INC.361Banner Bedding,Inc.andUnited Furniture Workersof America,Local 1010,AFL-CIO. Case 31-CA-4962June 10, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOUpon a charge filed on December 20, 1974, byUnited Furniture Workers of America, Local 1010,AFL-CIO, herein called the Union, and duly servedon Banner Bedding, Inc., herein called the Respon-dent, the General Counsel of the National LaborRelations, Board, by the' Regional Director forRegion 31, issued a complaint and notice of hearingon January 28, 1975, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyservedon the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November 18,1974, following a Board election in Case 31-RC-2788, the Union was duly certified as the, exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencingon or about November 26, 1974, and atall times thereafter, Respondent has refused, andcontinuesto date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On February 5, 1975,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On March 10,1975,counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached, submit-ting, in effect, that the Respondent, in its answer, isattempting to relitigate issues which have beendisposed of by the Board in the underlying represen-tation proceeding and that there are no mattersrequiringa hearing.On March 13, 1975, theRespondent filed an Argument Against Motion for1Official noticeis taken of the recordin the representation proceeding,Case 31-RC-2788,as the term"record" is definedin' Secs.102.68 and102.69(g) of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C A. 4,1968);Golden Age Beverage Co.,167 NLRB 151 (1967), enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v Penello,269 F.Supp. 573 (D.C. Va., 1957);Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (CA. 7, 1968); Sec.9(d) of the NLRA.2 214 NLRB No.139,MemberKennedydissenting.218 NLRB No. 57Summary Judgment. -Subsequently, on March 14,1975, the Board 'issued anorder transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause entitled "Supplemental Points and AuthoritiesinOpposition to Motion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe thrust of Respondent'ss answer to the com-plaint, as well as of its argument against motion forsummary judgment and supplemental points andauthorities in opposition thereto, attacks the Board'sDecision and Certification of Representative,2 issuedon November 18, 1974, in which the Board, afterhaving considered the Regional Director's report, theUnion's exceptions and brief, the Respondent'sanswering brief, and the entire record in this case,held, contrary to the Regional. Director,3 that thechallenge to the ballot of employee Hart be sus-tained.4 In so concluding, the Board, in view of theparticular facts of thiscase,deemed. it necessary toconsider this to be a narrow exception to the'rule ofNorris-Thermador,as both parties admit that an oralagreementwas concluded that Hart was to beexcludedas anineligible voter in the election. TheBoard noted that suchan agreement,on its face andon the basis of facts developed by theRegionalDirector's investigation,did not contravene anyBoard policy or statutory proscription. Furthermore,the Board noted that it was clearly admitted that butfor the oralagreement,reached in a Board hearingroom before a Boardagent, the parties were preparedto proceed to hearing on the eligibilityissue andwould not have signed the consent-election stipula-tion.Accordingly,under these specific circum-stances,theBoard concluded, that it would beimproper and inequitable not to regard as final andbinding the oral agreement which both parties3The Regional Director concluded that the requirements of a written,signed,and express agreement,set forth inNorris-Thermador Corporation,119 NLRB 1301 (1958),-had not been satisfied and, therefore, the oralagreement excluding part-time employee Hart as an ineligible voter was notcontrolling and recommended that the challenge to Hart'sballotbeoverruled.4 In the absence of exceptions,the Boardadopted,proforma, theRegional Director's recommendation that the challenge to the ballot ofanother employee be sustained. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDacknowledged was made and which was a criticalpredicate to the consent election itself,5 and toadhere to the technical rule ofNorris-Thermadorinthis instance would be to deny the substantive effectofNorris-Thermador,which was to give Boardsanction and encouragement to clearly expressed,understood, and admitted preelection agreementsbetween the parties. Thus, the Respondent, byattacking the legal effect or validity of the Board'sDecision and Certification of Representative issuedon November 18, 1974, is attempting to relitigate thesame issues which it raised and litigated in the priorrepresentation proceeding, Case 31-RC-2788.It is well- settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding .6All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes -it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is now,and has been at all timesmaterial herein,a corporation duly organized underand existing by virtue of the laws of the State ofCalifornia,with an office and principal place ofbusiness located in San Bernardino,California,where it is engaged in the manufacture and sale ofmattresses and box springs.Respondent, in thecourse and conduct of its business operations,annually sells and ships goods valued in excess of$50,000 directly to customers located outside theState of California.We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act, and that5The Boardemphasizedthat in this narrow exception toNorris-Thermador,itneither expressly nor constructively overruled, the holding ofthat case.itwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDUnited Furniture Workers of America, Local 1010,AFL-CIO,is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allproduction and maintenance employees,including shipping and receiving employees andtruckdrivers.Excluding:All office clericals,professionals, guards and supervisors as definedin the Act.2.The -certificationOn June 28, 1974, a majority of the employees ofRespondent in said unit,in a secretballot electionconducted pursuant to a Stipulation for CertificationUpon Consent Election, under the supervision of theRegionalDirector for Region 31, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onNovember 18, 1974, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about November 21, 1974, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 26, 1974, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.6 SeePittsburgh PlateGlass-Ca v. N.L.RB.,313 US. 146, 162 (1941);Rules and Regulationsof theBoard,Secs.102.67(f) and 102.69(c). BANNER BEDDING, INC.Accordingly,we fmd that the Respondent has,since November 26, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States ' andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair' labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure :that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Banner Bedding, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.United Furniture Workers of America, Local1010, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees,including shipping and receiving employees and363truck drivers. Excluding: All office clericals, profes-sionals, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceNovember 18, 1974, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about November 26, 1974,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning ofSection 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Banner Bedding, Inc., San Bernardino, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with United FurnitureWorkers of America, Local 1010, AFL-CIO, as theexclusive bargaining, representative of its employeesin the following appropriate unit:Allproduction andmaintenance employees,including shipping and receiving employees andtruckdrivers.Excluding:All office clericals,professionals, guards and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act: 364DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its San Bernadino, California, facility,copies of the attached notice marked "Appendix." 7Copies of said notice, on forms provided by theRegional Director for Region :31, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER KENNEDY,dissenting:Iwould dismiss the 8(a)(5) complaint in this casebecause the Board's certification which underlies thisrefusal-to-bargain complaint is invalid.For the reasons which are fully set forth in mydissenting opinion inBanner Bedding, Inc., 214NLRB No. 139 (1974), I view my colleagues'certification of the Union as a sharp departure from17 years' precedent of following theNorris-Therma-dorrule. Since I would not have issued a certificationto the Union in the representation case, thiscomplaint, in my view, lacks merit.7 In the event that thisOrder is enforcedby a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading "Postedby Orderof theNationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourt ofAppeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedFurniture Workers of America, Local 1010, AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE wiLL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,including shipping and receiving employeesand truck drivers. Excluding:All officeclericals, professionals, guards and supervi-sors as defined in the Act.BANNER BEDDING, INC.